MEMORANDUM *
Pardee Construction Company appeals the district court’s grant of summary judgment in favor of Liberty Mutual Insurance Company on its claims of breach of contract, breach of the covenant of good faith and fair dealing, and for declaratory relief. The district court concluded that Liberty did not have a duty to defend Pardee, an additional insured under a commercial general liability policy issued by Liberty to Schmid Insulation Contractors.
Schmid failed to install insulation and fire-stops within the walls, causing no damage to the East Bluffs Project aside from its faulty work which had to be repaired. The Schmid policy contained an exclusion for “your work” barring coverage for the restoration, repair, or replacement of the insured’s work product made necessary by faulty workmanship. The district court properly determined that the “your work” exclusion excluded coverage for the repair or replacement of the defective work. See Diamond Heights Homeowners Ass’n v. National American Ins. Co., 227 Cal.App.3d 563, 571, 277 Cal.Rptr. 906 (1991). There was no potential for coverage of Pardee under the Schmid policy. The district court’s summary judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.